Appeal from an order of the Supreme Court at Special Term, entered July 17, 1979 in Montgomery County, which conditionally granted defendant’s motion to vacate a judgment of divorce upon his payment of $600 for plaintiffs counsel fees. Since plaintiffs papers opposing this motion only requested an award of $550 in counsel fees, it was error for Special Term to award a sum for that purpose in excess of that demand. Order modified, on the law and the facts, by reducing the award of counsel fees from $600 to $550, and, as so modified, affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Herlihy, JJ., concur.